 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT TACOMA

 8
     IRA RAY DEAN HARTFORD IV,
 9                                                          Case No. C19-5771-RBL-TLF
                               Petitioner,
10          v.                                              ORDER ADOPTING REPORT AND
                                                            RECOMMENDATION
11   DAVIS,

12                             Respondent.

13          THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and
14   Recommendation [Dkt. #12], recommending that the Court dismiss petitioner’s 28 U.S.C. § 2254
15   habeas corpus petition without prejudice:
16          (1)    the Magistrate Judge’s report and recommendation is ADOPTED;
17          (2)    petitioner’s 28 U.S.C. § 2254 habeas corpus petition is DISMISSED without
18                 prejudice for lack of jurisdiction and based on petitioner’s failure to comply with
19                 a Court order; and
20          (3)    to the extent the petition also seeks to challenge conditions of confinement, such
21                 claims are also dismissed without prejudice and with leave to re-file under 42
22                 U.S.C. § 1983; and
23          (4)    a Certificate of Appealability is DENIED; and
24

25
     ORDER ADOPTING REPORT AND RECOMMENDATION
     -1
 1        (5)    the Clerk is directed to send copies of this Order to petitioner.

 2        IT IS SO ORDERED.

 3        Dated this 15th day of January, 2020.

 4

 5

 6

 7                                                      A
                                                        Ronald B. Leighton
 8
                                                        United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER ADOPTING REPORT AND RECOMMENDATION
     -2
